Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
The annotations to each of the elements in the claims provided in parenthesis distracts from the readability of the claims.  Examiner recommends they are removed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 cites “a stable measurement signal”, which is unclear as to the metes and bounds of  the relative term “stable measurement signal”  as the term “stable” is not claimed with any functional language descriptive of the term. 
Claim 6 recites the limitation “the time period (∆tV) is at least and inclusive of ten seconds, and/or at most and inclusive of ten times the time difference between time point (t1) and time point (t2)”, which is unclear as to what “and/or at most and inclusive” requires.  The limitation is interpreted as ten cycles of the time between time point (t1) and time point (t2).
Claim 14 recites the limitation “which a pipette can be uniquely and unmistakably identified” which is unclear as to what the term unmistakably identified adds to the claim over the term “uniquely identified” it seems the term “unmistakably identified” is redundant. 
All dependent claims are rejected for their dependence on a rejected base claim.

2) The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is a product claim depending from the method of Claim 1.  The product of Claim 15 claiming a processor, load cell, a pipette and a container can be used for purposes other than the method of Claim 1 such as use in chemical processing. (see MPEP 608.01(n) Section III).    Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemen (US 20180100757; “Tiemen”)  in view of  Esser (US 20160252388: “Esser”) in further view of Gilson (GILSON, INC., Gilson guide to pipetting, Second Edition, 2005, 57 pages Applicant provided “Gilson”) and A&D (A&D COMPANY, LIMITED, Pipette Accuracy Tester PT-Series AD-4212B-PT AD-4212A-PT FX-300i-PT Instruction manual, available online at https://www.aandd.jp/products/manual/ test_measuring/pipette.pdf, 2015, 36 pages Applicant provided “A&D”).

Claim 1. Tiemen discloses a method for verifying pipettes [Abstract] , the method comprising the steps of: providing a liquid measuring container (Fig. 4: weighing container 22) to receive a pipette liquid volume [0043:  the evaporation-trapping receiving vessel 21 of FIG. 3 is designed so that it can be securely seated on a standard grate-shaped load receiver 33 (see FIGS. 4, 5c, 6) of an analytical balance 40] to be verified, a loading cell (Fig. 4:  load receiver 33), connected  [0043] to the liquid measuring container(Fig. 2: weighing container 13) in a force-transmitting manner [0043], the loading cell (Fig. 4:  load receiver),  configured to output a measurement signal corresponding to a weight force [0022:  an electronic processing unit 16 for processing electrical signals delivered by load cell 12 and by sensors 21, 31, 41, and outputting a value, e.g. a reference weight and/or volume values to a user] acting on the loading cell (Fig. 4:  load receiver 33), and a processing unit [0007: a computer-assisted pipette-calibration weighing system wherein an analytical balance is interfaced with a personal computer which guides the human operator through the timed steps, transfers the weighing results from the balance to the computer and performs the computations, thus ensuring the best possible level of control over the uniformity and reproducibility of the pipette calibration process]  for receiving and processing the measurement signal [0007]:determining a first weight force [0038:  starting the measurement when the conditions (including temperature, air pressure and humidity) are within acceptable limits, (8) pipetting from or into the weighing container, (9) simultaneously recording all measured values (weight, temperature, etc.)] from the stable measurement signal [0038] at the time point (t1)[0006:  the operating cycle of weighing the receiving vessel, discharging the distilled water from the pipette, and reweighing the receiving vessel is strictly timed] of a last stable measurement point (Mt1) by the processing unit [0006], wherein said last stable measurement point (Mt1) is chronologically prior to the receiving of the pipette liquid volume (VP) to be verified; determining a second weight force (Gt2)[0029-0030:  discharging test liquid from a pipette to be calibrated or verified into the receiving vessel, registering the weight of the receiving vessel as measured by the balance before and after receiving the discharge of test liquid] from the stable measurement signal (ms) at the time point (t2) of a new stable measurement point (Mt2) by the processing unit [0007] wherein said new stable measurement point (Mt2) is chronologically after the receiving of the pipette liquid volume (VP) to be verified [0006 :  the operating cycle of weighing the receiving vessel, discharging the distilled water from the pipette, and reweighing the receiving vessel is strictly timed]; calculating the pipette liquid volume (VP) in the processing unit (Fig. 2: processing unit 16)  according to the formula: [0031: based on the weight difference of the receiving vessel before and after receiving the discharge of test liquid and based on a known formula for converting weight to volume of test liquid, determining the volume of test liquid dispensed from the pipette into the receiving vessel], wherein the assignment by the processing unit ((Fig. 2: processing unit 16) takes place in such a way that an absolute value of a volume difference (ΔV) between the pipette liquid volume (VP) and the  nominal value is as small as possible [0004:   has a nominal volume of 1 microliter (μl), a maximum permissible systematic error of 0.05 μl and a maximum permissible random error of 0.05 μl. The corresponding nominal weight for the distilled water is 1 milligram (mg), with a maximum permissible systematic error of 0.05 mg (50 μg) and a maximum permissible random error of 0.05 mg (50 μg). These tolerances dictate the degree of accuracy that is required of the equipment and procedures used for the calibration and verification of pipettes]; [0031 based on the weight difference of the receiving vessel before and after receiving the discharge of test liquid and based on a known formula for converting weight to volume of test liquid, determining the volume of test liquid dispensed from the pipette into the receiving vessel]. Tiemen does not explicitly disclose:

The load receiver is a load cell.
one of at least one pipette volume class (Ki) having a defined class nominal value (VKi) assigning the calculated pipette liquid volume (VP)has an absolute value that is less than a predetermined tolerance value (T) for the class nominal value (VKi) of the assigned pipette volume class (Ki) VP=ρ-1×Gt2-Gt1. 
outputting a test result (RP) from the processing unit as a release when the volume difference (ΔV) is less than the predetermined tolerance value (T), or as a warning message when the volume difference (ΔV) is greater than the predetermined tolerance value (T).

With regard to 1) Esser is the filing of Tiemen reference in Germany by Esser which teaches the load receiver is a load cell [0005] & [0037-0039]

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Esser’s teaching of a load cell as Tiemen’s load receiver because a load cell is established as reliable weigh measuring device for pipettes handling very small amounts of liquid [0005]. 

With regard to 2)   Gilson teaches various models of pipettes [Section 1.3:  The eight models of the Gilson Pipetman and Pipeman Ultra are designed to transfer precise volumes from 0.1 µl to 10 ml. Pipetman is also available in fixed volumes from 2 µl to 1 ml].  Gilson further discloses one of at least one pipette volume class (Ki) having a defined class nominal value (VKi) [Page 47 section 6.3:  Shows pipette models by volume and weight tolerances by volume.  Test equipment should correspond to the following indications] assigning the calculated pipette liquid volume (VP)has an absolute value that is less than a predetermined tolerance value (T) for the class nominal value (VKi) of the assigned pipette volume class (Ki) [Page 49:  Calculate the accuracy and the precision and compare with manufacturer’s specifications as listed by model] VP=ρ-1×Gt2-Gt1 [Page 48: weight to volume measurement with Z= density   density x ((W(difference weight)+ evaporation)]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Gilson’s classification of the pipettes into volume categories with Tiemen’s volume verification measurement’s because the classification improves the volume accuracy by ensuring the weight tolerances are aligned for the different categories [Page 47 Gilson]. 

With regard to 3) A&D teaches a processor (Page 12 Section 6-1: Computer PC) outputting a test result (RP) from the processing unit  (Page 12 Section 6-1: Computer PC) as a release when the volume difference (ΔV) is less than the predetermined tolerance value (T) [Page 4 Measurement values indication of Fail displayed], or as a warning message when the volume difference (ΔV) is greater than the predetermined tolerance value (T) [Page 4: Enter the pipette volume, specifications of accuracy and repeatability used for pass/fail judgment] and [Page 23 section 9-2:  [Symbol font/0x6C] Judgment standard The averaged value (exceeds / does not exceed) the specified maximum permissible error. Repeatability (exceeds / does not exceed) the specified maximum permissible error].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use A&D’s processing and displaying results and alerts with Tiemen’s processing of pipette volume verification because full automating the determination of a pipette accuracy with clear repeatable and efficiently displayed result improves the quality of the testing [Section 1-3 A&D].

Claim 2. Dependent on the method of claim 1.   Tiemen further discloses the test is carried out by the processing unit [0007] based on a predefined number of times the pipette liquid volume (VP) to be verified is received [0003:  The foregoing sequence of steps is usually repeated a prescribed number of times for the same pipette, and the result is stated in terms of a mean value and standard deviation].  

Claim 5. Dependent on the method of claim 1.   Tiemen further discloses :  the steps of: determining an evaporation rate (cV) of the liquid in the liquid measuring container by processing the measurement signal (mS) over a preceding time period (∆tV) which terminates at the latest at time point (t1); calculating the evaporation volume (VV) between time point (t1) and time point (t2) [0006: the operating cycle of weighing the receiving vessel, discharging the distilled water from the pipette, and reweighing the receiving vessel is strictly timed , so that the amount of evaporation will be the same for every operating cycle. The actual quantity of water that evaporates during each cycle is estimated by intermittently carrying out a so-called “simulated” measurement cycle which is exactly identical to an actual calibration cycle except that no water is discharged from the pipette into the receiving vessel. The result of the simulated cycle represents the amount of the evaporation loss, which is then added as a correction to the raw calibration results]; and calculating the pipette liquid volume (VP) according to the formula:VP=ρ-1×Gt2-Gt1+cV×t2-t1 VP Volume = Volume – (cV times operating cycle)[0007:  the operating cycle of weighing the receiving vessel, discharging the distilled water from the pipette, and reweighing the receiving vessel is strictly timed , so that the amount of evaporation will be the same for every operating cycle. The actual quantity of water that evaporates during each cycle is estimated by intermittently carrying out a so-called “simulated” measurement cycle which is exactly identical to an actual calibration cycle except that no water is discharged from the pipette into the receiving vessel. The result of the simulated cycle represents the amount of the evaporation loss, which is then added as a correction to the raw calibration results]

Claim 6. Dependent on the method of claim 5. Tiemen further discloses repeating the timed cycles and averaging the results with standard deviation [0003].  Tiemen does not explicitly disclose:
the time period (∆tV) is at least and inclusive of ten seconds, and/or at most and inclusive of ten times the time difference between time point (t1) and time point (t2) 

Gilson teaches inclusive of ten times the time difference between time point (t1) and time point (t2)  [Page 49:  Repeat the test cycle until ten measurements have been recorded as a series of weights W1 to W10].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Gilson’s ten cycles for measurement of a pipette to repeat Tiemen’s measuring cycle ten times because the accuracy of the measurement is increased by averaging ten measured cycles ensuring any spurious measurement error is reduced.


Claims 7-9. Dependent on the method of claim 5. Tiemen further discloses:
based on a reference value, the validity of the evaporation rate (cV) is checked and the weight force difference (∆Gt) is less than a predetermined value, the method is ended without a result output [ the weight force (FG) acting on the loading cell is greater than a predetermined value, the method is ended with an output of a warning message.

Gilson teaches based on a reference value (Page 52: determine the mean value) , the validity of the evaporation rate (cV) is checked [Page 52: the mean value ove a single measured value provides a valid evaporation rate] and the weight force difference (∆Gt) is less than a predetermined value, the method is ended without a result output [Page 27 Troubleshooting:  Displayed values are unstable. The AD-4212B-PT / AD-4212A-PT has a minimum weighing value of 0.001 mg / 0.1 mg and is influenced by the measurement environment].  the weight force (FG) acting on the loading cell is greater than a predetermined value, the method is ended with an output of a warning message [Section 9-2:  The averaged value (exceeds / does not exceed) the specified maximum permissible error. Repeatability (exceeds / does not exceed) the specified maximum permissible error].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Gilson’s verifications of evaporation rate and seething of thresholds to determine accuracy of weight functions to include alarming when maximum values are exceeded because thresholding an verification of the measurement results improves the accuracy of determinations from the result by alerting the user of anomalous values.  

Claim 11. Dependent on the method of claim 1.   Tiemen  further discloses the test result is output in the form of an electrical signal [0007: calibrations or verifications of pipettes are usually carried out with a computer-assisted pipette-calibration weighing system wherein an analytical balance is interfaced with a personal computer which guides the human operator through the timed steps, transfers the weighing results from the balance to the computer and performs the computations, thus ensuring the best possible level of control over the uniformity and reproducibility of the pipette calibration process].  

Claim 15. Dependent on a device for the verification of pipettes, comprising a liquid measuring container for receiving a pipette liquid volume (VP) to be verified, a load receiver (Fig. 4: load receiver 33) connected to the liquid measuring container (22) in a force-transmitting manner [0022:  an electronic processing unit 16 for processing electrical signals delivered by load cell 12 and by sensors 21, 31, 41, and outputting a value, e.g. a reference weight and/or volume values to a user], which outputs a measurement signal (mS) corresponding to the weight force (FG) acting on the load receiver 33 [0022], and a processing unit for detecting and processing the measurement signal (mS) of the load receiver (Fig. 4:  load receiver 33) for performing the method of claim 1.  Tiemen does not explicitly disclose:
The load receiver is a load cell.

Esser is the filing of Tiemen reference in Germany by Esser which teaches the load receiver is a load cell [0005] & [0037-0039]

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Esser’s teaching of a load cell as Tiemen’s load receiver because a load cell is established as reliable weigh measuring device for pipettes handling very small amounts of liquid [0005]. 

Claim 3 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemens, in view of Esser, Gilson, A&D and Vilhjalmsson, (US 20050023046; “Vilhjalmsson”).

Claims 3 & 10. Dependent on the method of claim 1.   Tiemen further discloses a measurement signal (mS) having a predetermined time length (tL)[0006:   wherein the operating cycle of weighing the receiving vessel, discharging the distilled water from the pipette, and reweighing the receiving vessel is strictly timed].  Tiemen does not explicitly disclose: 

a measurement signal (mS) is a stable measurement signal when the measurement signal (mS) is within a signal band (S) and predetermined signal level (∆mS) and : if the measurement signal (mS) has not reached a stable state within a defined time period the method is ended with an output of a warning message.

With regard to 1) Vilhjalmsson teaches a measurement signal [0018:   In known systems the signal from the load cell is filtered either through digital or analogue means with a "low pass filter"] is a stable measurement signal when the measurement signal [0083:  One way of detecting a steady result from a filter is to calculate the difference between the last two results and compare it to a predetermined small value. If the difference is greater than the value, the filter result is not stable. The time between any two results is normally constant, for example 50 or 100 milliseconds] is within a signal band [0033:  By this varying processing degree is meant that for instance the cut-off frequencies of the processing means, in case these are characterised as filters are different] and predetermined signal level [0018-0019:   In known systems the signal from the load cell is filtered either through digital or analogue means with a "low pass filter". A low pass filter is attenuating all parts of the signal having a higher frequency than the selected cut-off frequency. By using low pass filtering a steady readout is obtained faster than if no filter is applied as the mechanical system then has to be in rest before a steady readout is available] and : if the measurement signal has not reached a stable state within a defined time period the method is ended with an output [0040:  In case no output signals fulfils the stability requirement, an output signal from the last one, or the slowest one of the processing means could be assigned to the measure. The slowest one of the processing means would in the case of processing averages be the one processing the largest number N of data. If no output signals fulfils the stability requirement, an output signal from one of the "medium speed" processing means may also be selected, e.g. one running averaging with a medium number N of data or actually any one of the processing means may be selected] a stable state within a defined time period, the method is ended with an output of a warning message [0016: Weighing scales must show reliable results, along with an indication on the stability of the scale. As a result, designers usually use a slow filter to minimise the risk of the scale being unsteady all the time, and therefore being of no use].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Vilhjalmsson’s signal filtering and verification processing of a signal stability as signal processing for Tienen’s load cell signal processing because the verifying the integrity of the weight measurement signal increases the accuracy in determining a weight based determination by eliminating erroneous and spurious signal spikes [0003-0004 Vilhjalmsson] 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tiemens, in view of Esser, Gilson, A&D and Thiel (US 20080257039; “Thiel”).

Claim 4. Dependent on the method of claim 1. Tiemen does not explicitly disclose:  
the method is fully automated, such that the receiving of the pipette liquid volume (VP) to be verified into the liquid measuring container triggers the verification by the processing unit, and after outputting the test result, the processing unit is ready to receive and verify a next pipette liquid volume (VP) to be verified.

Thiel teaches a method is fully automated [0012: performing gravimetric volume determinations are carried out automatically, e.g. the pipetting of liquids into the weighing container is carried out with the automatic pipetting device of the analyzer], such that the receiving of the pipette liquid volume (VP) to be verified into the liquid measuring container triggers the verification by the processing unit [0030:   This device is positioned in the clinical diagnostic analyzer system in a location similar as the one provided therein for receiving a rack for samples or a rack for reagents. An amount of a liquid the volume of which is to be determined is pipetted into weighing container 13 automatically with the automatic pipetting device of the analyzer], and after outputting the test result, the processing unit is ready to receive and verify a next pipette liquid volume (VP) to be verified [0012: a clinical diagnostic analyzer system are carried out automatically with a minimum of manual work required. The efficiency of existing clinical diagnostic analyzer systems is improved, because the delays caused by slowly performed, conventional gravimetric volume determinations are eliminated. Moreover, the incorporation of the device disclosed herein into a clinical diagnostic analyzer system protects the delicate equipment used for gravimetric volume determinations from external disturbances, and therefore more reliable measurement results are obtained].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Thiel’s automated verification of a rack of pipettes to automate Tiemen’s pipette verification process because automating the process of measuring each pipette improves the reliability and the time efficiency of measuring the volume of a pipette [0012 Thiel].

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tiemen, in view of Esser, Gilson, A&D and Jordan (US 20170124264; “Jordan”).

Claims 12 & 13. Dependent on the method of claim 1. Tiemen does not explicitly disclose:
the test result is output as a visual signal by means of a multicolour LED for each pipette volume class (Ki) and the output of the test result and after a defined output time period of the visual signal and LEDs flash simultaneously to signal the verification as ended and readiness for another verification.  

Jordan teaches testing procedures with led tied to classification [0061:  the RFID tag 170 attached to the animal 120 and may display information relating to the animal 120, for example, the unique identification number identifying the animal 120 or any other information, on the display 518 and/or transmits the information to the data management system 130, for example, for display…. or any other audio signal may be utilized to indicate whether the correct animal 120 has been selected. In other embodiments, a visual indicator (e.g., an LED of differing colors) may be utilized to indicate whether the correct animal 120] a test result is output as a visual signal by means of a multicolour LED for each class [0061:   In an exemplary embodiment, the casing 512 may additionally include one or more light emitting diodes that change color based on animal selection] and the output of the test result and after a defined output time period [0042] of the visual signal, all LEDs flash simultaneously to signal the verification as ended and readiness for another verification [0059:  During the programming step, the software tells RFID reader/writer 422 to write to the tag. When programming is complete, a color of the LED 414 associated with each of the stations 404 turns green at block 448 and the tags are removed at block 450].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Jordan’s method of classifying test items by LED colors and verifying the test procedure is complete using LED’s as a method to identify Tiemen’s volume classifications under test and indicate test completion because the LED notification improves the quality and time efficiency of the testing by informing the tester that the processing for a volume is correct and the timely notification that the test procedure is complete [Jordan 0003].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tiemens, in view of Esser, Gilson, A&D and Shahar (US 20220097037; “Shahar”).

Claim 14. Dependent on the method of claim 1.  Tiemen further discloses [0007: sends the weighing results from the balance to the computer and performs the computations, thus ensuring the best possible level of control over the uniformity and reproducibility of the pipette calibration process].Tiemen does not explicitly disclose:
providing an identification sensor for identifying a pipette, and detecting an identification feature of the pipette detecting an identification feature of the pipette, with which a pipette can be uniquely and unmistakably identified.
a database system for storing the test results of a verification; detecting an identification feature of the pipette, with which a pipette can be uniquely and unmistakably identified; and storing the test result of the verification of the pipette in the database system.  

With regard to 1) Shahar teaches to automatically calibrate a pipette to a reference standard [Abstract].  Shahar further teaches providing an identification sensor [0198:    the input-device comprises at least one of: a keyboard (for manual input), a scanner (for bar-code and/or Q-code) , a touch screen, a microphone (for voice recognition), a camera] for identifying a pipette [0203:  the input-data comprises at least one of: [0204] at least one reference standard, to be provided as the predetermined standard; [0205] identification data of the pipette, for a non-limiting example: manufacture, model, buttons location, plunger/vessel volume range, volume indicator's units, and more; [0206] at least one image of the pipette, received from an imaging sensor; [0207] at least one real-time image of the pipette's volume indicator (for example digits and measurement units), received from an imaging sensor; [0208] real-time illumination intensity, received from an illumination sensor; [0209]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Shahar’s identification bar-code scanner and camera imager to record and to identify an individual pipette as a scanning and imaging capability and processing to use with Tiemen’s pipetted verification system because automating the scanning imaging and identification improves the reliability and time efficiency in meeting inventory standards on controlled apparatus such as pipettes. 


Gilson teaches a database system [Page 39: record keeping] for storing the test results of a verification; detecting an identification feature of the pipette, with which a pipette can be uniquely and unmistakably identified [Page 16:  Every Diamond® precision tip is individually marked with the Gilson logo and with an identification number. With this number, it is possible to identify the mold and even to locate the exact cavity which produced the tip]; and storing the test result of the verification of the pipette in the database system [Page 16:  Every Diamond® precision tip is individually marked with the Gilson logo and with an identification number. With this number, it is possible to identify the mold and even to locate the exact cavity which produced the tip]; and storing the test result of the verification of the pipette in the database system [Page 39:  GLP (Good Laboratory Practice) laboratories must keep detailed records of every step of the analytical procedure. When a pipette is used, the laboratory must be able to produce information such as: • Identity of the pipette (identification number) • History of the pipette (dates of servicing, repairs in the lab, calibration checks, operator’s name, etc.) • Specifications • Control method • Environmental conditions].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Gilson’s storing of data on individual pipette’s to document Tiemen’s verified and monitored pipettes to improve the accuracy and efficiency of regulated inventory control of the monitored pipettes [Gilson section 6.1].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20160252388  
ESSER; Richard et al.
Volume measurement using a singular weight measurement
US 5061639  
Lung; Kaki R. et al.
Volume measurement for a series of pipettes using a singular weight measurement


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856